9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, 10, 12-14 and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by YIU PG PUB 2019/0230550.
Re Claims 7, 12, 13, 14, YIU teaches in figure 8, a device (a terminal) includes RF CIR (a receiver) and Baseband circuitry (a processor); figure 4, step 400 teaches the RF CIR receives MO information associated with a SSB of a frequency (a frequency of a SSB) from a NR network (a base station) wherein the information can include multiple SSB (shared SSB) on the same frequency on different active BWPs (first and second BWPs) in a serving cell based on a serving cell configuration [See figure 3, 0033, 0044-0046] wherein based on the received configuration, figure 4, step 420 teaches the Baseband circuitry (the processor) measure the MO associated with the SSB for the frequency (radio link monitoring) wherein figure 3 teaches the BWp1 (the first BWP) is active to perform radio link monitoring using the SSB and when BWps (the second BWP) is active perform link monitoring by using a CSI-RS [0052] and figure 4, step 430 teaches the transmitting a measurement reports (a first and a second radio measurement result) to the NR network.
Re Claims 9, 10, and 17, the RF CIR receives information regarding the correspondence between the SSB and a frequency associated with the first BWP (See figure 4) whereby the Baseband circuitry (the processor) performs, based on the information, perform measurement (the radio link monitoring) on the SSB [0053]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9, 10, 12-14 and 17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHI HO A LEE/Primary Examiner, Art Unit 2472